Citation Nr: 1019915	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension, and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for migraine headaches, and, if so, whether 
service connection is warranted.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an effective date earlier than September 
29, 2005, for the assignment of a 60 percent rating for 
psoriasis.

5.  Entitlement to an effective date earlier than September 
29, 2005, for the assignment of a 30 percent rating for 
irritable bowel syndrome.

6.  Whether clear and unmistakable error (CUE) exists in a 
November 2003 rating decision that assigned a 30 percent 
rating for psoriasis effective from August 30, 2002.

7.  Whether CUE exists in an October 1998 rating decision 
that granted service connection for gastroesophageal reflux 
disease (GERD) and assigned an initial 10 percent disability 
rating.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1986 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the RO 
in Louisville, Kentucky, which granted increased ratings of 
60 and 30 percent for psoriasis and irritable bowel syndrome, 
respectively, effective September 29, 2005.  The petitions to 
reopen service connection claims for hypertension, migraine 
headaches and neck and back pain arise from a May 2005 rating 
decision.  The motions to revise prior ratings decisions on 
the basis of CUE arise from an October 2009 rating decision.

The appellant testified before the undersigned at a May 2008 
videoconference hearing.  A transcript has been associated 
with the file.

The Board remanded these claims, among others, in December 
2008.  They return now for appellate consideration.  The 
Board also remanded the issue of an effective date for a mood 
disorder in December 2008 for issuance of a Statement of the 
Case.  The appellant indicated to the RO in October 2009 that 
he did not wish to pursue that appeal.  The Board considers 
that matter withdrawn.

Regardless of the RO's decision to reopen the headache and 
hypertension claims, the Board is nevertheless required to 
address the issue of reopening to determine whether new and 
material evidence has been submitted. See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

The appellant has also submitted statements, the first in May 
2007, to the effect that his service connected psoriasis and 
its treatment damages his clothes, creating a financial 
hardship.  The Board finds that these statements are 
sufficient to make a claim for a clothing allowance.  See 38 
C.F.R. § 3.810 (2009).  The Board referred this claim in 
December 2008, yet the claims file reveals no action taken by 
the RO.  The matter is again REFERRED to the RO for 
appropriate action.

The issues of service connection for headaches, hypertension 
and sleep apnea, the CUE motions for revision of October 1998 
and November 1999 rating decisions and the claims for earlier 
effective dates are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in October 1998, 
of which the appellant was notified in November 1998, denied 
the claim to reopen the issue of entitlement to service 
connection for headaches.

2.  An unappealed RO rating decision dated in November 1999, 
of which the appellant was notified in November 1999, denied 
the claim to reopen the issue of entitlement to service 
connection for headaches and hypertension.

3.  Additional evidence received since the October 1998 and 
November 1999 rating decisions is neither cumulative nor 
redundant, and raises the possibility of substantiating the 
appellant's claims for service connection for headaches and 
hypertension.


CONCLUSIONS OF LAW

1.  The October 1998 and November 1999 rating decisions, 
denying the claims of service connection for headaches and 
hypertension, are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for headaches and 
hypertension; the claims are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The Board finds that new and material evidence has been 
received as to the petitions to reopen claims of service 
connection for headaches and hypertension.  The Board 
concludes that reopening the claims is warranted.  See 38 
C.F.R. § 3.156(a).  As such, the Board finds that any error 
related to the VCAA as to reopening is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

II. New and Material Evidence

The appellant brought prior claims for service connection for 
migraine headaches and hypertension.  The claim for headaches 
was filed in March 1998.  An October 1998 rating decision was 
issued, denying service connection for migraine headaches.  
The claim for hypertension was filed in November 1998, along 
with several others including headaches of tension and sinus 
type.  The appellant filed December 1998 and January 1999 
statements with evidence that did not concern the headache 
claim.  In March 1999, the appellant submitted a statement 
that he "opened a case for headaches and migrains [sic] I 
would like this case to be considered for sinus headaches...."  
The headache and hypertension claims were denied in a 
November 1999 rating decision.  The appellant sent in a 
variety of statements in the year following the November 1999 
rating decision.  A substantial number of other documents 
were received in the year following the November 1999 rating 
decision, including statements received in December 1999, but 
signed prior to the rating decision, two Declaration of 
Dependent forms in December 1999, the second including 
paternity tests, a December 1999 report of contact, 
additional medical evidence through his representative in 
December 1999, private medical evidence in January 2000, more 
evidence, along with a lengthy statement in February 2000, 
and additional VA treatment records were associated with the 
file in February 2000.  A Statement of the Case issued as to 
other issues in February 2000.  The appellant responded with 
more VA treatment records and a personal statement in March 
2000.  He did so again in May 2000.  Finally, the appellant 
submitted a July 2000 VA Form 9, listing several issues that 
he wanted to appeal.  None of these contacts with the RO 
mention of hypertension or headaches.  The Board finds that 
the appellant did not file a Notice of Disagreement as to the 
October 1998 or November 1999 rating decision.  The October 
1998 and November 1999 decisions are final.  38 U.S.C.A. §§ 
7104, 7105.

The appellant filed petitions to reopen his claims in 2004.  
Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic diseases, such as hypertension, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a year following discharge from 
service. 38 C.F.R. § 3.307, 3.309.

During the appellant's initial claims for service connection 
for headaches and hypertension, he argued that they were the 
result of service.  In order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The October 1998 rating decision 
denied service connection for headaches as his service 
treatment records reflected headaches were considered a 
temporary condition.  The appellant was noted not to have 
responded to the request for evidence of continuity since 
service.  The November 1999 rating decision denied the 
headache claim on the basis that the treatment in service was 
due to temporary conditions, and that evidence did not 
establish continuity of the condition to service or a medical 
nexus.  Finally, the headache claim was denied as no organic 
neurological disorder was diagnosed within one year of 
service.  The hypertension claim was denied as not well 
grounded, as the evidence showed no record of a chronic 
disability or evidence that such a disability is related to 
his service.  

In his February 2004 and July 2004 petitions to reopen, the 
appellant has argued that the migraine headaches and 
hypertension are the result of his service-connected mood 
disorder.  Service connection may also be established on a 
secondary basis for disability which is proximately due to, 
or the result of, a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service- connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(c).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.  

The appellant's VA treatment records since 1999 have been 
associated with the claims file.  These records show ongoing 
active diagnoses of both hypertension and headaches.  The 
appellant does currently receive treatment for both 
conditions.  

As both conditions were denied, at least in part, as not 
having been diagnosed as chronic conditions in the October 
1998 and November 1999 ratings decisions, the Board finds 
that the evidence which is new to the file, addresses the 
reason for prior denial.  The Board concludes that reopening 
of both the headache and hypertension claims is warranted.  
See 38 C.F.R. § 3.156(a), supra. 




ORDER

The petition to reopen the claim of entitlement to service 
connection for headaches is granted.

The petition to reopen the claim of entitlement to service 
connection for hypertension is granted.


REMAND

The Board must remand all of the issues for additional 
process.  

The appellant has recently been pursuing a claim for service 
connection for sleep apnea, which he contends is the result 
of his service-connected mood disorder.  The RO denied this 
claim in a December 2009 rating decision.  In April 2010, the 
Board received a statement from the appellant, seeking the 
Board's review of the sleep apnea claim, contending that it 
was the result of a service-connected mood disorder.  The 
Board finds that the appellant has submitted a Notice of 
Disagreement as to the service connection for sleep apnea 
claim.  The claim must be remanded to allow the RO to provide 
the appellant with a statement of the case (SOC) on this 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, the issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

The appellant's service connection for headaches and 
hypertension claims are inextricably intertwined with the 
sleep apnea claim.  He has stated on several occasions that 
the two disabilities are the result of the sleep apnea, which 
he further contends should be service-connected.  To decide 
those claims, the Board would have to make findings that 
would prejudice the appellant's sleep apnea claim at the RO.  
Thus, the Board finds that the service connection for 
headaches and hypertension claims are inextricably 
intertwined with the sleep apnea claim and must be remanded.  
See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two 
issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a veteran's 
claim for the second issue).  

Similarly, the Board remanded the claims, in part, in 
December 2008 so that the RO could address motions for 
revision based on CUE in October 1998 and November 2003 
rating decisions.  The RO issued an October 2009 rating 
decision which denied both motions.  The appellant then 
submitted a November 2009 Form 9, in which he reiterated an 
argument that the earlier determinations overlooked his 
irritable bowel syndrome and assigned him an incorrect 
rating, and failed to conduct appropriate development in 
2003, and improperly assigned a 30 percent rating for 
psoriasis.  The Board finds that the appellant has disagreed 
with the October 2009 rating decision as to the 
determinations regarding CUE and evinced a desire for 
appellate review in using a VA Form 9.  Remand for issuance 
of a Statement of the Case on the CUE motions is warranted.  
See Manlincon, supra.  

The appellant's earlier effective date claims would be 
rendered moot if revision based on CUE is granted.  Thus, 
they are intertwined with the remanded CUE motions.  See 
Harris, supra.  The Board defers again consideration of those 
claims at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a statement 
of the case as to the issues of service 
connection for sleep apnea and for the 
motions to revise the October 1998 and 
November 1999 ratings decisions on the 
basis of CUE.  The appellant should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claims should not 
be certified to the Board.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


